Citation Nr: 1500834	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date than June 10, 2010, for the award of service connection for coronary artery disease (CAD).


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to October 1971, which included service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection for CAD at 60 percent disabling effective June 10, 2010. 
A review of the Veteran's Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files were conducted.


FINDINGS OF FACT

1. The first medical evidence of a diagnosis of CAD was on December 16, 1997, by a private medical physician. 

2. VA received the Veteran's initial claim of entitlement to service connection for CAD, including as due to herbicide exposure, on June 10, 2010.  There is no evidence of record, either formal or informal, of a claim for service connection for CAD before this date.


CONCLUSION OF LAW

The criteria for an earlier effective date than June 10, 2010, for the award of service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for type II diabetes mellitus.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to the duty to assist, the Board notes that the Veteran's service treatment records and post-service medical records have been obtained.  There is no indication that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 

Earlier Effective Date - In General

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id., McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2). If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In some cases, an effective date can be earlier than the date of the liberalizing law. 
Under 38 C.F.R. § 3.816, for a Vietnam veteran, applicable here, who has a covered herbicide disease such as CAD, for which VA has established a presumption of service connection, by order of the United States District Court in a class action case, Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), the effective date of the award of service connection will be as follows:
 (1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.

 (2) If the Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  [The effective date for the regulation that added CAD as a disease presumptively due to in-service exposure to herbicides in Vietnam is August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010).]

 (3) If the requirements of paragraph (1) or (2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

Merits of the Claim 

The Veteran seeks an effective date earlier than June 10, 2010, for the award of service connection for CAD.  

In this case, an earlier effective date for the award of service connection for CAD is not warranted.  The record reflects that the Veteran was first diagnosed with CAD in December 1997, by a private medical doctor.  See December 1997, St. Paul Medical Center.  However, the first service connection claim for CAD of record is the Veteran's initial claim for benefits regarding this issue in June 2010.  There is no evidence of record, formal or informal, of a claim of entitlement to service connection for CAD, or any heart related issues before this date.  Thus, the date of claim must be June 10, 2010.  This was correctly indicated by the RO in the March 2011 rating decision, which granted service connection for CAD, effective June 10, 2010, the date of the claim.

The Board notes that in the instant claim, the Nehmer stipulations, outlined above, have already been applied when the RO assigned June 10, 2010, as the Veteran's effective date for his service-connected CAD. As indicated, the Veteran served in the Republic of Vietnam and was granted presumptive service connection for CAD based on exposure to herbicides during such service; he is therefore a Nehmer class member.  While VA had not previously denied service connection for his CAD between September 25, 1985, and May 3, 1989, his claim was pending between May 3, 1989, and August 31, 2010, the date on which the liberalizing law that added CAD, or ischemic heart disease, as a disease presumptively due to in-service exposure to herbicides became effective.  38 C.F.R. § 3.816(c)(1) & (2).  However, such Nehmer stipulation has already been applied to the present case.  The rating decision on appeal set the Veteran's effective date for his service-connected CAD back to June 10, 2010, his initial date of claim, which is prior to the liberalizing law date of August 31, 2010.  Thus, the Board finds that the Nehmer stipulation was appropriately applied and no additional retroactive benefits are warranted. 
 
The Board notes the Veteran's contention that while he did not apply for compensation benefits until June 2010, he was nonetheless diagnosed with CAD as early as 1997 by a private physician whom treated him for a heart attack.  As stated above, the applicable Nehmer stipulations to retroactive benefits only extend to the effective date established by the diagnosis of the condition, or the first indication, formal or informal, of a claim for the condition with the VA, whichever is later. [emphasis added].  Here, after extensive review of the Veteran's claims file, no evidence can be found of any informal or formal statements of any kind that could be construed as an application or initial of a claim for service connection for CAD, prior to his diagnosis.  Indeed, the Veteran himself asserts that he did not apply prior to his June 2010 application for service connection. See September 2012, VA Form 9.  Therefore, without any indication of a prior claim, or denial of a claim, the Board finds that an earlier effective date, or retroactive benefits, are not warranted in the present case.  
  
Regardless of any Nehmer stipulations, even an effective date for the grant of service connection for CAD assigned pursuant to 38 C.F.R. § 3.400, would yield a similar date.  As stated above, 38 C.F.R. § 3.400 provides that the effective date for an award of service connection based on an original claim is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. 

Again, the VA received the Veteran's service connection claim for CAD on June 10, 2010, more than one year after separation from active service in October 1971.  Because there is evidence of record that the Veteran was in fact diagnosed with CAD as early as 1997, before the date VA received the Veteran's claim, the effective date must be the date of the initial claim, June 10, 2010 - the later of the two.  

The Board acknowledges the Veteran's contention that he did not file a claim until 2010 because CAD was not listed as a presumptive condition.  Thus, he seems to be asserting that he is entitled to an earlier effective date on an equitable basis.  While the Board is sympathetic toward the Veteran, the Board is bound and constrained by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

Accordingly, an effective date earlier than June 10, 2010, for the award of service connection for CAD is not warranted.  Although the Board is grateful for the Veteran's honorable service to our country, as the preponderance of the evidence is against the assignment of an earlier effective date, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than June 10, 2010, for the award of service connection for CAD is denied.





____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


